Citation Nr: 1244353	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  97-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected asthma prior to May 1, 1997, and entitlement to a rating in excess of 30 percent for service-connected asthma after May 1, 1997.

2.  Entitlement to a total disability rating for individual unemployability benefits due to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and T.S. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  He had continued service in the United States Army Reserves, to include additional periods of active duty, active duty for training, and inactive duty for training, until his retirement in July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2010, the appeal was remanded for additional development.  In May 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence in support of his appeal and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2012).

The claims for service connection for fibromyalgia, depression, allergic rhinitis/sinusitis, a gastrointestinal disorder, headaches, sleep apnea, and a heart disability, and the claim for an increased rating for posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, for example, Volume 12, statements dated in April 2003 and June 2004.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to the disposition of the Veteran's claims. 

VA has a duty to assist claimants in the development of facts pertinent to a claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate his asthma was in June 2011, which is not unduly remote.  However, in statements and at hearing, the Veteran and his spouse asserted the condition worsened after he was exposed to smoke and toxic fumes from a fire at his home in October 2011.  Specifically, in a statement in November 2011, the Veteran's spouse reported that following the October 2011 house fire the Veteran developed a respiratory infection and was treated for severe asthma for several weeks.  Reportedly, the Veteran required treatment with corticosteroids and a respirator.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Because there may have been a significant change in the Veteran's disability, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim for an increased disability rating for asthma.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See also, Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU). 

As the Veteran is in receipt of a total schedular rating for his disabilities it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is moot.  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total," when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities. 

However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court found that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a Veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, although entitlement to 100 percent combined schedular rating was previously granted due to the combined impact of his service-connected disabilities, VA has a duty to maximize benefits and therefore must consider whether the award of TDIU based on his asthma alone is warranted.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  On remand, the Veteran should be provided with notice pursuant to 38 C.F.R. § 3.159 (2012), concerning how to substantiate a claim for TDIU.  

At the May 2012 personal hearing, the Veteran alleged inability to retain employment due to his service-connected asthma.  As the Veteran has reported that he is unable to work due to his service-connected asthma, the Board notes that the issue of entitlement to a total disability rating based upon individual unemployability was reasonably raised by the record, as a component of the appealed claim for an increased rating for the Veteran's asthma.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an evaluation of TDIU predicated on this disability alone may form the basis for an award of SMC, the issues of entitlement to TDIU based upon the Veteran's asthma is inextricably intertwined with his claim for an increased rating for asthma.  The granting of an increase for the service-connected claim would potentially affect the issue of whether the Veteran was unemployable due to said disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, at the May 2012 personal hearing, the Veteran identified additional outstanding VA treatment records for respiratory therapy rendered after the October 2011 house fire, which have not been associated with the claims file.  Accordingly, on remand the RO should attempt to secure VA treatment records dated after October 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claim on appeal, to include medical records from Columbus Allergy Physicians, located in Columbus, Ohio.   
 
Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran how to substantiate his claim for an increased rating on the basis of TDIU pursuant to 38 C.F.R. § 3.159 (2012).  

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal, including treatment records from Columbus Allergy Physicians, located in Columbus, Ohio, and any additional records that are relevant to his claim and not already of record.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain and associate with the record any VA medical records dated after October 2011.  All attempts to secure those records should be documented in the claims folder.

4.  After the above development has been completed, the Veteran should be scheduled for a VA pulmonary examination to determine the current severity of his asthma.  All necessary evaluations, tests, and studies, including pulmonary function studies should be performed.  The results of same must be included in the examination report.  The Veteran's claims folder must be provided for the examiner's review as part of the examination.  The examiner is requested to address the following:

a) Determine whether the Veteran requires at least monthly visits to a physician for required care of exacerbations of asthma; 

b) Determine whether the Veteran's asthma requires intermittent courses of systemic (oral or parenteral) corticosteroids at least three times per year.  To the extent possible, the examiner is asked to distinguish between treatment for asthma and treatment for other nonservice connected respiratory disorders, to include sleep apnea and allergies.  

c) Determine whether the Veteran has frequent attacks of asthma (one or more attacks weekly);

d) Determine whether there is marked dyspnea on exertion between attacks with only temporary relief by medication; 

e) Determine whether more than light manual labor is precluded; 

f)  Determine whether there is severe dyspnea on slight exertion between attacks and marked loss of weight or other evidence of severe impairment of health; and

g) The examiner should opine as to whether, without regard to his age, it is at least as likely as not that the Veteran's service-connected asthma alone renders the Veteran unable to secure or follow a substantially gainful occupation, taking into consideration his education and work experience.  If the Veteran's service-connected asthma alone does not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

5.  Thereafter, readjudicate the Veteran's claims including whether entitlement to TDIU based upon the Veteran's asthma alone is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

